Title: To James Madison from Levett Harris, 30 March 1803 (Abstract)
From: Harris, Levett
To: Madison, James


30 March 1803, Philadelphia. Received his commission as consul to Rotterdam with documents pertaining to the appointment by the last mail. Replied on 25 Mar. [not found] to JM’s letter of 14 Mar. [not found] requesting him to decide between Rotterdam and St. Petersburg so that when the president returned from Virginia no delay would arise if the president saw fit to change the appointment. “As it was necessary to inform myself of the practicability of some plans which … were founded on the hope of this change, I perceived it impossible to transmit a prompt reply.… I availed myself of the earliest moment to this effect on my decision being made.… From the tenor of the letter you honoured me with, I flattered myself, this arrangement would not be likely to interfere with any previous views or dispositions of the Executive; and I concluded if you were apprised of my determination previous to the time of the expected return of the president, it would be in season, and a day or two in this case, aided me to effectuate some purposes consequent on this impression.” Offers his apology for being “thus importunate” and hopes he may be honored with the post at St. Petersburg.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Harris”). 2 pp. Docketed by Jefferson.



   
   On 1 Mar. 1803 Jefferson had appointed Harris consul at Rotterdam. His commission for St. Petersburg was dated 4 Apr. 1803, and the appointment was confirmed on 18 Nov. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:447, 453, 456; Nina N. Bashkina et al., eds., The United States and Russia: The Beginnings of Relations, 1765–1815 [Washington, 1980], pp. 361–62).


